DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2018 was considered but required additional correction, as per the attached annotated copy of the IDS.
The notice of allowance is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716  

/KARLA A MOORE/Primary Examiner, Art Unit 1716